            Case 2:21-cv-11686-ES-MAH Document 22 Filed 05/24/21 Page 1 of 4 PageID: 222
                              United States District Court
                     Eastern District of Pennsylvania (Philadelphia)
                    CIVIL DOCKET FOR CASE #: 2:21−cv−00090−KSM

CIGNA CORPORATION v. CELGENE CORPORATION et al           Date Filed: 01/08/2021
Assigned to: HONORABLE KAREN S. MARSTON                  Jury Demand: Plaintiff
Cause: 15:1 Antitrust Litigation                         Nature of Suit: 410 Other Statutes: Anti−Trust
                                                         Jurisdiction: Federal Question
Plaintiff
CIGNA CORPORATION                            represented by URIEL RABINOVITZ
                                                            LOWEY DANNENBERG, P.C.
                                                            44 SOUTH BROADWAY, SUITE 1100
                                                            WHITE PLAINS, NY 10601
                                                            914−997−0500
                                                            Email: urabinovitz@lowey.com
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

                                                         PETER D. ST. PHILLIP
                                                         LOWEY DANNENBERG, P.C.
                                                         44 SOUTH BROADWAY, SUITE 1100
                                                         WHITE PLAINS, NY 10601
                                                         TEL 914−997−0500
                                                         Fax: FAX 914−997−0035
                                                         Email: pstphillip@lowey.com
                                                         ATTORNEY TO BE NOTICED


V.
Defendant
CELGENE CORPORATION                          represented by ARTHUR J. ARGALL , III
                                                            WILLIAMS & CONNOLLY
                                                            725 TWELFTH ST NW
                                                            WASHINGTON, DC 20005
                                                            202−434−5251
                                                            Email: aargall@wc.com
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

                                                         BENJAMIN M. GREENBLUM
                                                         WILLIAMS & CONNOLLY LLP
                                                         725 TWELFTH ST NW
                                                         WASHINGTON, DC 20005
                                                         202−434−5000
                                                         Email: bgreenblum@wc.com
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED

                                                         COLETTE CONNOR
                                                         WILLIAMS & CONNOLLY LLP
                                                         725 − 12TH STREET NW
            Case 2:21-cv-11686-ES-MAH Document 22 Filed 05/24/21 Page 2 of 4 PageID: 223
                                                          WASHINGTON, DC 20005
                                                          Email: cconnor@wc.com
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

                                                          JOHN E. SCHMIDTLEIN
                                                          WILLIAMS & CONNOLLY LLP
                                                          725 TWELFTH ST., N.W.
                                                          WASHINGTON, DC 20005
                                                          202−434−5901
                                                          Email: jschmidtlein@wc.com
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

                                                          LATHROP B. NELSON , III
                                                          MONTGOMERY MCCRACKEN WALKER
                                                          AND RHOADS, L.L.P.
                                                          1735 Market Street
                                                          PHILADELPHIA, PA 19103
                                                          215−772−7473
                                                          Fax: 215−731−3708
                                                          Email: lnelson@mmwr.com
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

                                                          ANDREA N. PHILLIPS
                                                          MONTGOMERY MCCRACKEN
                                                          1735 MARKET STREET
                                                          PHILADELPHIA, PA 19103
                                                          215−772−7283
                                                          Email: nphillips@mmwr.com
                                                          ATTORNEY TO BE NOTICED

Defendant
BRISTOL−MYERS SQUIBB COMPANY                 represented by ARTHUR J. ARGALL , III
                                                            (See above for address)
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

                                                          BENJAMIN M. GREENBLUM
                                                          (See above for address)
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

                                                          COLETTE CONNOR
                                                          (See above for address)
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

                                                          JOHN E. SCHMIDTLEIN
                                                          (See above for address)
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED
             Case 2:21-cv-11686-ES-MAH Document 22 Filed 05/24/21 Page 3 of 4 PageID: 224
                                                                          LATHROP B. NELSON , III
                                                                          (See above for address)
                                                                          LEAD ATTORNEY
                                                                          ATTORNEY TO BE NOTICED

                                                                          ANDREA N. PHILLIPS
                                                                          (See above for address)
                                                                          ATTORNEY TO BE NOTICED


Date Filed       #    Docket Text

01/08/2021      Ï1    COMPLAINT against BRISTOL−MYERS SQUIBB COMPANY, CELGENE CORPORATION (
                      Filing fee $ 402 receipt number 0313−14829020.), filed by CIGNA CORPORATION.
                      (Attachments: # 1 Civil Cover Sheet, # 2 Designation Form)(ST. PHILLIP, PETER) (Entered:
                      01/08/2021)

01/08/2021      Ï2    Statement Disclosure Statement Form pursuant to FRCP 7.1 by CIGNA CORPORATION. (ST.
                      PHILLIP, PETER) (Entered: 01/08/2021)

01/08/2021       Ï    Disclosure Statement Form pursuant to FRCP 7.1 by CIGNA CORPORATION. (SEE #2 FOR
                      ATTACHMENT)(lvj, ) (Entered: 01/08/2021)

01/11/2021       Ï    Summons Issued as to BRISTOL−MYERS SQUIBB COMPANY, CELGENE CORPORATION.
                      E−MAILED To: COUNSEL on 1/11/21 (bw, ) (Entered: 01/11/2021)

02/05/2021      Ï3    MOTION for Pro Hac Vice Uriel Rabinovitz ( Filing fee $ 40 receipt number 0313−14895879.)
                      filed by CIGNA CORPORATION.Certificate of Service.(ST. PHILLIP, PETER) (Entered:
                      02/05/2021)

02/05/2021      Ï4    NOTICE of Appearance by ANDREA N. PHILLIPS on behalf of BRISTOL−MYERS SQUIBB
                      COMPANY, CELGENE CORPORATION with certificate of service(PHILLIPS, ANDREA)
                      (Entered: 02/05/2021)

02/05/2021      Ï5    NOTICE of Appearance by LATHROP B. NELSON, III on behalf of BRISTOL−MYERS SQUIBB
                      COMPANY, CELGENE CORPORATION with Certificate of Service(NELSON, LATHROP)
                      (Entered: 02/05/2021)

02/08/2021      Ï6    ORDER THAT DEFENDANTS SHALL HAVE UNTIL MAY 14, 2021 TO ANSWER, MOVE,
                      OR OTHERWISE RESPOND TO PLAINTIFF'S COMPLAINT. SIGNED BY HONORABLE
                      KAREN S. MARSTON ON 2/5/21. 2/8/21 ENTERED & E−MAILED.(fdc) (Entered: 02/08/2021)

02/08/2021      Ï7    ORDER THAT THE 3 MOTION FOR THE PRO HAC VICE ADMISSION OF URIEL
                      RABINOVITZ, ESQ.IS DENIED. SIGNED BY HONORABLE KAREN S. MARSTON ON
                      2/8/21.2/8/21 ENTERED & E−MAILED.(fdc) (Entered: 02/08/2021)

02/08/2021      Ï8    Disclosure Statement Form pursuant to FRCP 7.1 including Bristol−Myers Squibb Company with
                      Certificate of Service by BRISTOL−MYERS SQUIBB COMPANY, CELGENE
                      CORPORATION.(NELSON, LATHROP) (Entered: 02/08/2021)

02/11/2021      Ï9    MOTION for Pro Hac Vice Uriel Rabinovitz filed by CIGNA CORPORATION.Declaration,
                      Certificate of Service, Proposed Order. (Attachments: # 1 Declaration, # 2 Text of Proposed Order,
                      # 3 Certificate of Service)(ST. PHILLIP, PETER) (Entered: 02/11/2021)

02/11/2021     Ï 10   ORDER THAT MOTION FOR ADMISSION PRO HAC VICE IS GRANTED. SIGNED BY
                      HONORABLE KAREN S. MARSTON ON 2/11/21. 2/11/21 ENTERED AND COPIES
                      E−MAILED.(rf, ) (Entered: 02/11/2021)
             Case 2:21-cv-11686-ES-MAH Document 22 Filed 05/24/21 Page 4 of 4 PageID: 225
02/19/2021     Ï 11   MOTION for Pro Hac Vice , MOTION for Pro Hac Vice of Benjamin M. Greenblum ( Filing fee $
                      40 receipt number 0313−14927343.) filed by BRISTOL−MYERS SQUIBB COMPANY,
                      CELGENE CORPORATION.Memorandum, Declaration, Certificate of Counsel, Certificate of
                      Service. (Attachments: # 1 Declaration, # 2 Certificate of Counsel, # 3 Text of Proposed Order, # 4
                      Certificate of Service)(NELSON, LATHROP) (Entered: 02/19/2021)

02/19/2021     Ï 12   MOTION for Pro Hac Vice of John E. Schmidtlein ( Filing fee $ 40 receipt number
                      0313−14927384.) filed by BRISTOL−MYERS SQUIBB COMPANY, CELGENE
                      CORPORATION.Declaration, Certificate of Counsel, Certificate of Service. (Attachments: # 1
                      Declaration, # 2 Certificate of Counsel, # 3 Text of Proposed Order, # 4 Certificate of
                      Service)(NELSON, LATHROP) (Entered: 02/19/2021)

02/19/2021     Ï 13   MOTION for Pro Hac Vice of Colette Connor ( Filing fee $ 40 receipt number 0313−14927426.)
                      filed by BRISTOL−MYERS SQUIBB COMPANY, CELGENE CORPORATION.Declaration,
                      Certificate of Counsel, Certificate of Service. (Attachments: # 1 Declaration, # 2 Certificate of
                      Counsel, # 3 Text of Proposed Order, # 4 Certificate of Service)(NELSON, LATHROP) (Entered:
                      02/19/2021)

02/19/2021     Ï 14   MOTION for Pro Hac Vice of Arthur J. Argall, III ( Filing fee $ 40 receipt number
                      0313−14927447.) filed by BRISTOL−MYERS SQUIBB COMPANY, CELGENE
                      CORPORATION.Declaration, Certificate of Counsel, Certificate of Service. (Attachments: # 1
                      Declaration, # 2 Certificate of Counsel, # 3 Text of Proposed Order, # 4 Certificate of
                      Service)(NELSON, LATHROP) (Entered: 02/19/2021)

02/22/2021     Ï 15   ORDER THAT DEFENDANTS' 11 MOTION FOR PRO HAC VICE ADMISSION OF
                      BENJAMIN M. GREENBLUM, ESQ. IS GRANTED. DEFENDANTS' 12 MOTION FOR PRO
                      HAC VICE ADMISSION OF JOHN E. SCHMIDTLEIN, ESQ. IS GRANTED. DEFENDANTS'
                      13 MOTION FOR PRO HAC VICE ADMISSION OF COLETTE CONNER, ESQ. IS GRANTED.
                      DEFENDANTS' 14 MOTION FOR PRO HAC VICE ADMISSION OF ARTHUR J. ARGALL, III,
                      ESQ. IS GRANTED. SIGNED BY HONORABLE KAREN S. MARSTON ON 2/22/21.2/22/21
                      ENTERED & E−MAILED.(fdc) (Entered: 02/22/2021)

03/12/2021     Ï 16   ORDER THAT DEFENDANTS BRISTOL−MYERS SQUIBB COMPANY AND CELGENE
                      CORPORATION SHALL HAVE UNTIL JULY 16, 2021 TO ANSWER, MOVE, OR
                      OTHERWISE RESPOND TO PLAINTIFF'S COMPLAINT. SIGNED BY HONORABLE KAREN
                      S. MARSTON ON 3/12/21. 3/12/21 ENTERED & E−MAILED.(fdc) (Entered: 03/12/2021)

04/16/2021     Ï 17   Joint MOTION to Transfer Venue to District of NJ on behalf of All Parties filed by
                      BRISTOL−MYERS SQUIBB COMPANY, CELGENE CORPORATION.Proposed
                      Order.(NELSON, LATHROP) (Entered: 04/16/2021)

05/18/2021     Ï 18   Minute Entry for proceedings held before HONORABLE KAREN S. MARSTON. Re: An off the
                      record Status Conference was held by telephone on 5/18/21. (fdc) (Entered: 05/18/2021)

05/21/2021     Ï 19   RESPONSE in Support re 17 Joint MOTION to Transfer Venue to District of NJ on behalf of All
                      Parties filed jointly on behalf of all parties filed by BRISTOL−MYERS SQUIBB COMPANY,
                      CELGENE CORPORATION. (NELSON, LATHROP) (Entered: 05/21/2021)

05/24/2021     Ï 20   MEMORANDUM AND OPINION. SIGNED BY HONORABLE KAREN S. MARSTON ON
                      5/24/21. 5/24/21 ENTERED & E−MAILED.(fdc (Entered: 05/24/2021)

05/24/2021     Ï 21   MEMORANDUM AND ORDER THAT THE JOINT MOTION 17 IS GRANTED. THE CLERK
                      OF COURT IS DIRECTED TO TRANSFER THIS LAWSUIT TO THE U.S. DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY PURSUANT TO 28 U.S.C. SEC. 1404(A). SIGNED BY
                      HONORABLE KAREN S. MARSTON ON 5/24/21. 5/24/21 ENTERED & E−MAILED.(fdc)
                      (Entered: 05/24/2021)
